ORDER
PER CURIAM:
Movant appeals the denial of his Rule 27.26 motion after an evidentiary hearing. We affirm.
Movant was convicted by a jury of first degree robbery and sentenced to thirty years’ imprisonment. The conviction was affirmed in State v. Arrington, 721 S.W.2d 94 (Mo.App.1987). Movant sought to vacate his conviction on the ground of ineffective assistance of counsel, but his motion was denied following an evidentiary hearing.
We find the motion court’s judgment was based on findings of fact not clearly erroneous and no error of law appears. An extended opinion would have no prece-dential value.
Judgment affirmed in accordance with Rule 84.16(b).